Title: To Benjamin Franklin from David Hartley, 10 April 1779
From: Hartley, David
To: Franklin, Benjamin



Ap 10. 1779
I have had some conferences respecting terms of peace wch. I have pressed in the strongest manner whether with effect or no will appear after the holidays. The grounds upon wch. I argued it were confidence & certainty and upon those grounds a friend of yours wd gladly offer his Services, but that friend of yours will never lend himself to transmitt or to negotiate any Specious or fallacious offer to serve as a pretext upon the refusal for the continuation of the War. Peace Peace is the object with the friend. You know so thoroughly my principles relative to America that I can add nothing farther upon that head as to my own Country I wish to reserve its honour as a nation from the importation [imputation] of the crimes of its Ministers. Like the pious Sons of the post diluvian patriarch (the then founder of a new World as this Country is now) I wd Wish to turn my back upon things that are past and to throw a veil over the errors of inabriated Authority.
Let me now refer you to yours feb 22/79 wch. was in answer to mine of Jan 23/79— Thy proposition in mine of 23 Jan/79 was not for you to quit any thing solid to put yourself into a state of receiving what may vanish in the discussion. Tho’ neither you or I are much Conversant at New market but you may have heard of a customary phrase there, Upon offering a bett I say Done first. My Application of this phrase is that Done first gives the certainty against vanishing in the Discussion. Take for instance a proposition wch. has been publicly stated in the 4th. letter from an MP to his Constituents and suppose the Done first applied to it wch. was not the case in the treaty of last Year, such a Done first wd. give every certainty that one nation can give to another. The proposition alluded to is to withdraw the British fleets & Armies from America & to make an offer of peace to America upon the Condition that the eventual treaty of alliance be relinquished on the part of france. If we say Done first Surely these wd. be terms of certainty and Advantage to America for if, America is to become substantially independent of Great Britain No American cd. think it a disadvantage that they shd. become at the same time independent of France & of all the World. So much for the Done first— But the truth is you say you can have no kind of faith &c in the British Ministry. I abhor the mixture of cunning & fierce as much as you can do. But I think a National Done first wd. likewise be an Answer to this objection. It wd doubtless be a strong additional pledge of security.—that the negotiators shd be persons who from principle wd not transmitt any deception [and] the negotiation thro’ such hands might be mutually carried on upon liberal principles of confidence & good faith. In the conference wch. I have alluded to this point was discussed upon that occasion I Learnt the name of the person who made application to you last year relative to the choice of Commrs. who might have been received in America with confidence. I did not positively know the name before tho I was not far from guessing. I cd. say a great deal upon the word Magnanimity (vide yours of Jan 25 1779 a magnanimous & heroic action that is Admired at present by the wise and good through all Europe &c.) All that I will say is this Motives make Magnanimity.
Treaty of Alliance Act: 2d The essential & direct end of the present defensive alliance is to maintain effectually the liberty Sovereignty & Independence absolute & unlimited (either formally or tacitly assured Act: 8) of the said united states as well in Matters of Government as of Commerce. Now I put my test of  If beyond this essential & direct end and upon grounds totally unconnected with that alliance not upon Motives of Magnanimity for the relief of an innocent people but upon distinct & unconnected motives of private European resentments, America shd. be dragged into the consequences of a general European War, She may apply to France the apostrophe of the poet speaking in the Person of Helen to Paris
Non hoc pollicitors tuce
We are both of us engaged in the same cause the restoration of peace but neither you nor I can controul the bent of Nations if the fury of national pride & passions be deaf to the voice of peace. Your Situation puts you more into the Sphere of influential action than mine does. Our hearts are in union for peace. And what so poor a Man as Hamlet is can do to express his love & frending to you God willing shall not lack.

